        Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

                                   :
STEPHANIE WASHINGTON               :                  CIVIL ACTION NO.
                                   :
                PLAINTIFF          :                  3:20-cv-01111(VLB)
                                   :
                                   :
                                   :
v.                                 :
                                   :
DEVIN EATON, TERRANCE POLLOCK,     :
AZIZ ABDULLATTF, CURT B. LENG,     :
JOHN SULLIVAN, TOWN OF HAMDEN,     :
TOWN OF HAMDEN POLICE DEPARTMENT, :
RONNELL HIGGINS, YALE UNIVERSITY,  :
YALE UNIVERSITY POLICE DEPARTMENT, :
JUSTIN ELICKER, OTONIEL REYES,     :
CITY OF NEW HAVEN, NEW HAVEN       :
POLICE DEPARTMENT, and T&S UNITED :
LLC.                               :                  OCTOBER 12, 2020
                DEFENDANTS         :
                                   :

          REPLY BRIEF IN FURTHER SUPPORT OF MOTION TO DISMISS

      The defendants, Yale University (“Yale”), Ronnell Higgins (“Chief Higgins”),

and Terrance Pollock (“Officer Pollock”), hereby submit this reply memorandum in

further support of their September 9, 2020 Motion to Dismiss the Seventh, Eighth

and Thirteenth Counts of the plaintiff’s Amended Complaint (Docket No. 38).

I.    The Plaintiff’s Monell Claim Should Be Dismissed Because She Has Failed
      To Allege Facts Demonstrating Deliberate Indifference To A Violation of
      Constitutional Rights.

      The defendants have moved to dismiss the plaintiff’s claim of municipal

liability under Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694, 98 S. Ct. 2018, 56 L.

Ed. 2d 611 (1978), alleged in the Thirteenth Count, on the ground that the Amended

Complaint fails to identify a particular policy or custom that directly caused the
        Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 2 of 10




alleged constitutional deprivation and, further, that the Amended Complaint fails

to allege facts sufficient to establish a deliberate indifference to the violation of

constitutional rights.

      In her September 28, 2020 Objection, the plaintiff clarifies that her Monell

claim is based on a theory of deliberate indifference. (See Docket # 44, pp. 4-5.)

Specifically, the plaintiff claims that the Yale defendants were deliberately

indifferent towards Hamden Police Department (“HPD”) officers acting unilaterally

when engaged in law enforcement activities in New Haven. (Docket # 44, pp. 7-8.) 1

In her attempt to survive the present Motion to Dismiss, the plaintiff conflates the

pleading requirements for a claim of deliberate indifference with a tort law

causation standard. Contrary to the plaintiff’s arguments, whether a claim of

deliberate indifference has been properly alleged under Monell does not involve a

“but for” analysis.

      “Monell's policy or custom requirement is satisfied where a local

government is faced with a pattern of misconduct and does nothing, compelling

the conclusion that the local government has acquiesced in or tacitly authorized

its subordinates' unlawful actions.” Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir.

2007) (emphasis added).     “[W]here a policymaking official exhibits deliberate

indifference to constitutional deprivations caused by subordinates, such that the



1 The plaintiff states that, had the defendants “not been so lax in the manner in
which they allowed police officers from the Town of Hamden to enter into New
Haven to engage in cross-policing activities … Defendant Pollock would not have
taken such a laissez-faire approach to the presence of the shooter here, Officer
Eaton, unilaterally engaging in police enforcement activity in the City of New
Haven.” (Document 44, p. 9.)

                                         2
        Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 3 of 10




official's inaction constitutes a deliberate choice, that acquiescence may be

properly thought of as a city policy or custom that is actionable under § 1983.”

Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 126 (2d Cir. 2004) (internal

quotations omitted). Deliberate indifference can be shown only “if there is an

obvious need for better supervision or training to avoid risks of constitutional

violation, but there were no actions taken to address such risks.” Miron v. Town

of Stratford, 881 F. Supp. 2d 280, 285 (D.Conn. 2012) (Bryant, J.).

      “To survive a motion to dismiss under this theory, the plaintiff must plead

facts demonstrating the existence of a pattern of behavior amounting to a custom

or practice and that the local government, when faced with the pattern, did nothing

in response.” Pal v. Cipolla, 2019 U.S. Dist. LEXIS 112479, *13 (D.Conn. July 8,

2019) (Shea, J.) (emphasis supplied). To support a pattern of behavior, a plaintiff

must allege facts concerning other alleged constitutional deprivations, and not

merely those facts out of which her own claim arises. Jones v. Town of East Haven,

493 F. Supp. 2d 302, 330 (2007) (“In situations where the only incident relied upon

by the plaintiff is that out of which the plaintiff's claim arises, it is generally the

case that such an incident is not sufficient to impose liability under Monell.”). See

also Villante v. Dept. of Corrections of City of New York, et al., 786 F.2d 516, 519

(2d Cir. 1986) (“an isolated act of excessive force by a single nonpolicymaking

municipal employee, standing alone, is insufficient. . .”).

      In the present case, the plaintiff has failed to allege any facts establishing a

pattern of conduct. The factual allegations in the Amended Complaint are limited

to the April 16, 2019 incident in which the plaintiff was involved; there are no facts



                                          3
        Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 4 of 10




alleged concerning incidents in which Officer Pollock, or even other Yale police

officers, have allegedly violated the constitutional rights of others in a similar

fashion.   The plaintiff unconvincingly attempts to mask this shortcoming by

instead arguing that the plaintiff’s injuries were foreseeable. However, there is

simply no legal basis for this argument. Indeed, the cases cited by the plaintiff –

Kerman v. City of New York, 374 F.3d 93 (2d Cir. 2004) and Warner v. Orange County

Dept. of Probation, 115 F.3d 1068 (2d Cir 1996) – do not even involve claims of

deliberate indifference.2 Foreseeability is not a substitute for pleading necessary

factual allegations of previous occurrences of similar misconduct that were

ignored by defendants and that such indifference led to the plaintiff’s alleged

injuries. Because the only facts relied upon by the plaintiff to establish an allegedly

unlawful policy by the defendants are those facts out of which her own claims arise,

her Monell claims fail and must be dismissed.

      Apparently recognizing that her foreseeability argument is an insufficient

basis for pursuing her Monell claims, the plaintiff also makes a cursory argument

to the effect that the allegations in the Amended Complaint “necessarily imply” that

she is not complaining of an isolated event.          (See Document 44, pp. 12-13.)

However, the implications that may be drawn from the plaintiff’s generalized

allegations do not amount to the pleading of facts, which is required to support a

claim of deliberate indifference. A claim has “facial plausibility” only if “the plaintiff

pleads factual content that allows the court to draw the reasonable inference that



2 Not only does Kerman not address deliberate indifference, it also does not
involve a Monell claim.

                                            4
        Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 5 of 10




the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (emphasis added). A complaint must

offer more than “labels and conclusions,” or “a formulaic recitation of the elements

of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007). The Supreme Court has also cautioned, in the context of

Monell claims, that “deliberate indifference” is “a stringent standard of fault,”

Connick v. Thompson, 131 S.Ct. 1350, 1360 (2011) (quoting Board of Cty. Comm'rs

v. Brown, 520 U.S. at 410, 117 S. Ct. 1382 (1997)), and necessarily depends on a

careful assessment of the facts at issue in a particular case. Because the plaintiff

has not alleged any facts concerning other incidents, it is impossible to infer a

pattern of conduct, and the plaintiff’s deliberate indifference claim does not have

“facial plausibility”. Iqbal, 556 U.S. at 678.

      The plaintiff also seems to rely on the Cross-Policing Agreement itself as the

policy which caused her injuries through its enforcement, in conjunction with the

“policies, procedures, practices and customs” she believes should have been

created. This argument is unavailing. Cross-Policing Agreements are statutorily

authorized by Conn. Gen. Stat. § 7-277a. Accordingly, to the extent that the plaintiff

attempts to characterize the Cross-Policing Agreement as an “unlawful policy,”

without more, she cannot succeed.3



3 Conn. Gen. Stat. § 7-277a provides, in pertinent part: “The chief executive officer
of any municipality, or such chief executive officer's designee may, whenever he
or she determines it to be necessary in order to protect the safety or well-being of
the municipality, request the chief executive officer of any other municipality to
furnish such police assistance as is necessary to meet such situation and the chief
                                            5
        Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 6 of 10




      Since the plaintiff has failed to properly allege a Monell municipal liability

claim against the Yale defendants, the Thirteenth Count of the Amended Complaint

must be dismissed.

II.   The Plaintiff’s Monell Claim Must Be Dismissed As To Chief Higgins.

      With respect to the plaintiff’s Monell claim as it relates to Chief Ronnell

Higgins, the plaintiff states in her Objection that the “allegations here do not

attempt to assign supervisory liability against Chief Higgins in his individual

capacity. Rather, the plaintiff’s claims are against Chief Higgins in his official

capacity, because of the policies and customs which he and/or his predecessors-

in-interest create[d] under the auspices of the Cross-Policing Agreement…”

(Docket # 44, p. 15.) Because the plaintiff fails to identify a particular policy or

custom that directly caused the alleged constitutional deprivation and, further,

because the Amended Complaint fails to allege sufficient facts to establish a

deliberate indifference to the violation of constitutional rights, as discussed above

(see § I, infra), the Thirteenth Count must also be dismissed as to Chief Higgins.




executive officer, or chief of police or board of police commissioners or other duly
constituted authority with the approval of the chief executive officer of the
municipality receiving such request may, notwithstanding any other provision or
requirement of state or local law, assign and make available for duty in such other
municipality, under the direction and command of an officer designated for the
purpose, such part of the police forces under his or her control as he or she deems
consistent with the safety and well-being of the municipality. Any policeman so
provided, while acting in response to such request, shall have the same powers,
duties, privileges and immunities as are conferred on the policemen of the
municipality requesting assistance. . . . Any municipality, upon the approval of the
chief executive officer and, where required by charter or ordinance, the governing
body of such municipality, may enter into an agreement with any other municipality
or municipalities, with respect to requesting and supplying such assistance and
reimbursing or receiving reimbursement for the same.”
                                          6
        Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 7 of 10




To put it another way, because the plaintiff’s Monell claim fails as to Yale, it also

must fail as to Chief Higgins in his official capacity.          See Coon v. Town of

Springfield, Vt., 404 F.3d 683, 687 (2d Cir. 2005) (“a § 1983 suit against a municipal

officer in his official capacity is treated as an action against the municipality itself.”)

       Since the plaintiff has now clarified that she is not attempting to sue Chief

Higgins in his personal capacity and since the complaint fails to state a claim as to

Chief Higgins in his official capacity, Count Thirteen must be dismissed.

III.   Binding Supreme Court and Second Circuit Precedent Establishes That Yale
       Cannot Be Held Liable To Plaintiff Based On Its Employee’s Alleged Violation
       of 42 U.S.C. § 1983.

       The Seventh Count of the Amended Complaint alleges that Yale is liable

under the common law doctrine of respondeat superior for the damages allegedly

caused by Officer Pollock’s violation of 42 U.S.C. § 1983. It is well established,

pursuant to Supreme Court precedent, that a “municipality may not be held liable

under § 1983 solely because it employs a tortfeasor.” Bd. of the County Comm'rs

v. Brown, 520 U.S. 397, 403, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997). The Second

Circuit has also unambiguously held that this rule is applicable even in situations

where, as here, the defendant is a private employer and not a municipality. “Private

employers are not liable under § 1983 for the constitutional torts of their employees

… unless the plaintiff proves that action pursuant to official . . . policy of some

nature caused a constitutional tort.” See Rojas v. Alexander's Dep't Store, Inc., 924

F.2d 406, 408-409 (2d Cir. 1990) (where jury determined that employee lacked

probable cause to arrest plaintiff for shoplifting, judgment in favor of defendant

private employer was nonetheless affirmed because this finding was “insufficient



                                            7
        Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 8 of 10




to warrant a judgment against [the private employer] because the jury found that

[the private employer] did not have a policy of arresting Hispanic shoplifting

suspects on less than probable cause”) (citations omitted; emphasis in original;

internal quotation marks omitted).

      In her Objection, the plaintiff argues that this Court should simply disregard

this binding Second Circuit authority, and instead follow a decision rendered by

the Seventh Circuit Court of Appeals. (Docket # 44, p. 20.) As this Court has

recognized, “it is axiomatic that a district court is bound to follow controlling

Second Circuit precedent unless that precedent is overruled or reversed.” Spears

v. Liberty Life Assur. Co., 885 F. Supp. 2d 546, 556 (2012) (Bryant, J.) (internal

quotation marks omitted).     The Second Circuit decision has not been either

overruled or reversed and it must therefore be followed here. See Allah v. City of

New York, 2018 U.S. Dist. LEXIS 232869, *69 (E.D.N.Y. Sept. 28, 2018) (“This Court

is bound by Second Circuit precedent, and Rojas remains good law. Unless the

Second Circuit reverses course, respondeat superior provides no basis to hold a

private entity liable in a § 1983 proceeding.”) The Seventh Count therefore must

be dismissed for failure to state a claim upon which relief can be granted.

IV.   Pursuant To The Plain Language Of Conn. Gen. Stat. § 7-465, That Statute is
      Not Applicable To Yale As A Private Entity.

      In the Eighth Count of the Amended Complaint, the plaintiff claims that Yale

is required by Conn. Gen. Stat. § 7-465(a) to pay her all sums which Officer Pollock

is obligated to pay due to his actions. (Amended Complaint, Eighth Count, ⁋ 84.)

In her Objection, the plaintiff argues that Conn. Gen. Stat. § 7-465 is applicable to

Yale, because Yale’s police officers have the same powers as New Haven police

                                          8
        Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 9 of 10




officers. This argument completely ignores the plain and unambiguous language

of the statute, which states that it is applicable only to a “town, city or borough…”

Conn. Gen. Stat. § 7-465(a). These words, when construed, as they must be,

according to their “commonly approved usage,” See Conn. Gen. Stat. §1-1(a),

cannot be read to extend to private entities performing municipal police functions.

If the legislature had intended Conn. Gen. Stat. § 7-465(a) to be applied to private

entities performing a police function, it could easily have written the statute to say

as much. Furthermore, the plaintiff has cited no case law, state or federal, where

Conn. Gen. Stat. § 7-465(a) has been extended to reach a non-municipal police

department.

      Since Conn. Gen. Stat. § 7-465 does not provide plaintiff with a basis for

recovery against Yale, the Eighth Count of the Amended Complaint must be

dismissed.

                                    CONCLUSION

      For the reasons stated above, as well as for those reasons advanced in the

defendants’ opening brief, the Seventh, Eighth and Thirteenth Counts of the

plaintiff’s August 6, 2020 Amended Complaint must be dismissed pursuant to Fed.

R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted.



                                       THE DEFENDANTS,
                                       YALE UNIVERSITY, RONNELL HIGGINS, and
                                       TERRANCE POLLOCK
                                     By:              /s/
                                       PATRICK M. NOONAN – CT00189
                                       MATTHEW H. GEELAN – CT26934
                                       DONAHUE, DURHAM & NOONAN, P.C.
                                       Concept Park

                                          9
       Case 3:20-cv-01111-VLB Document 51 Filed 10/12/20 Page 10 of 10




                                        741 Boston Post Road, Suite 306
                                        Guilford, CT 06437
                                        Telephone: (203) 458-9168
                                        Fax:        (203) 458-4424
                                        Email:      pnoonan@ddnctlaw.com




                                  CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was
filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through
the court’s CM/ECF System.




                                               ____________/s/________________
                                                      Patrick M. Noonan




                                          10
